Citation Nr: 0305309	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back injury, to 
include a coccyx injury.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The appellant had active service from June 1944 to December 
1944.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
December 1999, the veteran testified before a Decision Review 
Officer at the RO.  In a May 2002 decision, the Board denied 
entitlement to service connection for a back injury, to 
include a coccyx injury.

In June 2002 the veteran's representative filed a Motion for 
Reconsideration of the Board's decision, contending that the 
Board had erred in failing to assist the veteran in obtaining 
service records pertaining to his discharge, citing the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2002).  The Board vacated the May 2002 decision.  In a 
September 2002 de novo review of the merits of the veteran's 
appeal for entitlement to service connection for a back 
injury, to include a coccyx, the veteran's claim was denied.

Subsequently, in November 2002, the veteran's attorney 
requested reconsideration and/or vacatur of the September 
2002 decision on the merits of the veteran's claim.  An Order 
for Reconsideration was issued by a Deputy Vice Chairman of 
the Board in February 2003.  Later that same month, the 
veteran's attorney advised the Board that the veteran had 
died.  As a reconsideration panel had not been constituted at 
the time of the notification from the veteran's attorney, the 
undersigned concludes that disposition by a single Veterans 
Law Judge is in order.


FINDING OF FACT

On March 5, 2003 the Board received notice from the veteran's 
attorney that the veteran died on December [redacted] 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



